 In the Matter of SAM M. JACKSON, CECIL J. LEwIs, AND HARRY C.HOLDSWORTH,DOING BUSINESSASWESTERN PRINTING COMPANY, ACO-PARTNERSHIPandINTERNATIONALBROTHERHOOD OF BOOKBINDERS,LOCAL No. 63, A. F. L., AND INTERNATIONAL PRINTING PRESSMEN ANDASSISTANTS' UNION OF NORTH AMERICA, LOCAL No. 78, A. F. L.Case No. C-1836.Decided August 13, 1941Jurisdiction:commercial and job-printing industry.Unfair Labor PracticesInterference,Restraint,and Coercion:charges of,dismissed.Discrimination:employees found not to have been lockedout but tohave goneout on strike,that strikewas neither caused nor prolonged by any unfairlabor practices,and that employer did not refuse to reinstate any of the strikingemployees because of their union membership and activity.Collective Bargaining:charges of,dismissed.Posting of notice raising wages and reducing hours of employees duringnegotiationswithunionsheldnot an unfair labor practice where, amongother circumstances,immediatelyafter theposting the employer continuedto discuss and consider the proposals of the unionsPractice and Procedure:complaint dismissed.Mr. David Sokol,for the Board.Mr. Harold Richardson,ofWhittier, Calif., for the respondents.Mr. Charles S. HallandMr. Arthur Garrett,of Los Angeles, Calif.,andMr. Charles V. Ernest,ofWashington, D. C., for thePressmen.-Mr. Albert E. SimondsandMr. Arthur Garrett,of Los Angeles,Calif., andMr. James A. Glenn,ofWashington, D. C., for theBookbinders.Mr. Robert F. Koretz,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed jointly by Inter-national Brotherhood of Bookbinders, Local No. 63, A. F. L., hereincalled the Bookbinders, and International Printing Pressmen andAssistants' Union of North America, Local No. 78, A. F. L., hereincalled the Pressmen,' the National Labor Relations Board, hereinIThroughout this Decision the Bookbinders and the Pressmen are referred to jointly asthe Unions.34 N. L. R. B., No. 30.194 SAM M.JACKSON ET AL.195called the Board, by the Regional Director for the Twenty-first Region(Los Angeles, California) issued its complaint, dated September 13,1940, against Sam M. Jackson, Cecil J. Lewis, and Harry C. Holds-worth, doing business as Western Printing Company, a co-partner-ship, herein called the respondents, alleging that the respondentshad engaged in and were engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (3), and (5) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint, accompanied by noticeof hearing, were duly served upon the respondents, the Bookbinders,and the Pressmen.Concerning the unfair labor practices, the complaint alleged insubstance that the respondents: (1) prior to and since November 1,1939, interfered with the self-organization and the freedom of choiceof representatives of their employees by making known the respond-ents' hostility to the Unions and their opposition to membership inor assistance thereof, by "making statements calculated and intendedto interfere with the freedom of choice of representatives for collec-tive bargaining," by questioning their employees regarding theirunion affiliations, by advising their employees that the respondentswould close their Whittier plant rather than recognize the Unions,by statements that their employees would derive no benefit from join-ing the Unions, by promises of rewards to employees refraining fromjoining or assisting the Unions, and by threatening employees withloss of employment for joining the Unions; (2) about November 14,1939, and at all times thereafter, refused to bargain in good faithwith the Unions, the duly designated representatives of the respond-ents' employees in appropriate units, refused to meet, deal, and ne-gotiate with the representatives of the Unions, refused to agree toembody in a contract any understanding reached, and refused torecognize the Unions as the exclusive bargaining agents of the re-spondents' employees within the appropriate units; (3) about No-vember 27, 1939, refused to reinstate and still refuse to reinstate andthereby locked out 16 named employees 2 who that day "did refrainfrom working" because of the respondents' unfair labor practices, aftersaid employees "offered to return to work pending an adjustment ofthe unfair labor practices" because the said employees joined andassisted the Unions; (4) about January 10, 1940, again refused toreinstate 15 named employees 3 who on or about that date made ap-SThese 16 employees are : William G. Harris, Jack K. Smith, Richard Hansen,MartinLtice,Glen Armstrong,Claude Thomas Weadon, Vincent Youngquist,Ethel Kelly,MillieFurry, Helen Weadon Easterling, Clara Salm, Mary Jones Pfirrman, Grace La Verne Baker,Neva Palmer, James C. Jennings, and James R Jennings.SThe 15 employees who allegedly applied in writing for reinstatement on or aboutJanuary 10 constitute the same employees who allegedly offered to return to work onNovember 27 as set forth in footnote 2, above, except that James C. Jennings,the fatherof James R Jennings,did not apply for reinstatement on January 10. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDplications in writing to the respondents for reinstatement because thesaid employees joined and assisted the Unions; and (5) by the fore-going and other acts, interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 ofthe Act.On -September 23, 1940, the respondents filed their answer to thecomplaint in which they denied, in substance, that they were engagedin interstate commerce or were subject to the jurisdiction of theBoard, and that they had engaged in any unfair labor practices.The respondents' answer alleged further, in substance, that the re-spondents met and bargained in good faith on numerous occasionswith representatives of the Unions, that the Unions terminated bar-gaining relationships by calling their employees out on strike becausethe respondents would not accept the closed-shop provisions in thecontracts submitted by the Unions, and that the respondents did notlock out or refuse to reinstate the striking employees because of theirmembership in and assistance to the Unions but on the contrary re-peatedly endeavored to get the striking employees to return to theirjobs.Pursuant to notice, a hearing was held in Los Angeles, California,from October 3 to October 18, 1940, inclusive, before Earl S. Bell-man, the Trial Examiner duly designated by the Chief Trial Ex-aminer.The Board and the respondents were represented by coun-sel, and the Unions by union officials.All parties participated in thehearing and were afforded full opportunity to be heard, to call, ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.At the opening of the hearing, counsel for the re-spondents entered a limited and special appearance for the purposeof contesting the Board's jurisdiction and, in effect, entered a generalobjection to the proceedings on the ground that the respondents werenot engaged in commerce, within the meaning of the Act.After thetaking of testimony concerning the business activities of the respond-ents, counsel for the respondents moved to dismiss the complaint forlack of jurisdiction.The motion was denied by the Trial Examiner.Thereafter, the respondents, by their counsel, participated fully inthe hearing.At the close of the Board's case, the Trial Examinergranted, without objection, a motion by counsel for the Board todismiss the allegations of the complaint as to James R. Jennings.TheTrial Examiner made various rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.A brief by the respondents ' was received and considered by theTrial Examiner.On March 5, 1941, the Trial Examiner issued hisIntermediate Report, copies of which were duly served upon all SAM M. JACKSON ET AL.197parties, in which he recommended that the complaint be dismissed inits entirety._Thereafter, the Unions filed exceptions to the Intermediate Report,submitted a brief in support of their exceptions, and requested oralargument before the Board.Pursuant to notice, a hearing for thepurpose of presenting oral argument was held before the Board atWashington, D. C., on May 8, 1941.The respondents, the Bookbind-ers, and the Pressmen were represented by counsel or by a represent-ative and participated in the argument.The Board has considered the exceptions and brief and, in so faras the exceptions are inconsistent with the findings of fact, conclu-sions of law, and order, below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe respondents, Sam M. Jackson, Cecil J. Lewis, and Harry C.Holdsworth are and have been since September 1, 1936, a copartnershipdoing business under the firm name and style of Western PrintingCompany.The respondents have their office and plant at Whittier,California, at which place they engage in a commercial and job-print-ing business.The principal raw materials used by the respondents arepaper and ink.The value of the materials purchased by the re-spondents was $74,644.23 for the period from January 1, 1939, to Sep-tember 1, 1940.These materials were purchased from suppliers inLos Angeles County, California, but at least 50 per cent of these ma-terials -were obtained by the suppliers from outside the State ofCalifornia.The value of the finished products, consisting of magazines, books,catalogs, pamphlets, and miscellaneous printed matter, sold by therespondents between January 1, 1939, and September 1, 1940, was$318,505.13.During that period the value of goods sold directly topersons in States other than the State of California was $20,530.16.4Although the direct sales to persons outside the State of California,consisting of printed legal briefs delivered by mail, constitute onlyabout 6 per cent of the respondents' total sales, the record shows thata substantial portion of the books, magazines, catalogs, and advertis-ing matter sold by the respondents to customers within the State ofCalifornia is thereafter shipped outside the State of California byA The record also shows that for the 12-month period from September 1, 1939, toSeptember 1, 1940, the respondents'total sales amounted to $192,48900, ofshich salesthose made directly to customers outside the State of California totaled $12,724.19.451269-42-vol. 34-14 198DECISIONS OF NATIONALLABOR RELATIONS BOARDthese customers,5 and is in fact ordered by the respondents' customerswith the intent of such shipment either as articles of commerce or toaid and facilitate commerce."H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Bookbinders, Local No. 63, is a labororganization affiliated with the American Federation of Labor. Itmaintains its office and headquarters at Los Angeles, California, andadmits to membership employees in the bindery of the respondents'Whittier, California, plant.International Printing Pressmen and Assistants' Union of NorthAmerica, Local No. 78, is a labor organization affiliated with' theAmerican Federation of Labor. It maintains its office and head-quarters at Los Angeles, California, and admits to membership em-ployees in the pressroom of the respondents' plant at Whittier,California.III.THE ALLEGEDUNFAIRLABOR PRACTICESA. The alleged refusal to bargain1.The events prior to November 27, 1939Joint organization meetings for both the Bookbinders and thePressmen were held at the home of James C. Jennings, foreman ofthe respondents' pressroom, commencing on about November 11, 1939.By November 14, a majority of the employees in the pressroom andbindery, respectively, had designated the Pressmen and the Book-binders, respectively, as their representatives for the purposes ofcollective bargaining.On or about November 13, two representatives of the Unions, AlbertE. Simonds for the Bookbinders, and Charles S. Hall for the Press-men, called at the respondents' office, where they saw Jackson, oneof the respondents who is the superintendent of the plant. Theunion representatives stated to Jackson that they represented a ma-jority of the respondents' employees in the pressroom and the bind-ery and wished to negotiate on their behalf. Jackson did not question5 Cf.Matter of Aronsson Printing CompanyandDetroit Printing Pressmen's andAssistants'Union No. 2,et al,13 N. L.R. B. 799.E For instance,one firm sends about 75 per cent of its catalogs outside the State ofCalifornia.Three other customers each send approximately 20 per cent of their catalogsand advertising matter outside the State.One company publishing a magazine printed bythe respondents each month distributes about two-thirds of each issue outside the State,while a second company publishing a magazine distributes approximately 50 per centof its issues outside the State of California.About half the copies of a book publishedfor an individual were distributed outside the State of California and a textbook companysecures approximately 50 per cent of its out-of-State merchandise from the respondents. SAM M.JACKSON ET AL.199their authority to represent the employees,' but told them that itwould be necessary to consult with Holdsworth, another of the re-spondents who is the business manager.An appointmentwas madefor the next morning.Before leaving, the union representativesgave Jackson copies of two proposed agreements, one covering theemployees in the pressroom and the other the employees in thebindery.The proposed agreements, which were drawn up on printed forms,provided for a closed shop in both the pressroom and the bindery.Both agreements also provided, respectively, that all presswork andall bindery work sent by the respondents to an outside shop must.be sent only to a pressroom or a bindery " recognized by the AlliedPrinting Trades Council, as a union establishment." 8Both agree-ments further provided that the respondents would abide by therespective scales of wages and shop rules incorporated in separatebooklets attached to the respective agreements.The agreements, asthus supplemented, set out in considerable detail rules and scalespertaining to such matters as wage rates, hours of employment, over-time and double time, conditions of employment, and apprenticeship.9On or about November 14, 16, 20, and 24 meetings were held atthe respondents' plant at which Simonds; H,(lll, and Edward Balsz,an international representative of the Pressmen, represented theUnions.At these four meetings Holdsworth and Jackson repre-sented the respondents.Only Jackson testified for the respondentsconcerning these meetings, since Holdsworth was under the care ofa physician at the time of the hearing. Jackson testified in sub-stance that in the course of those meetings there was a full dis-cussion of the Union's proposals; and more specifically, that therespondents discussed and expressed their disagreement with theprovisions requiring that press and bindery work sent to outsideshops be sent to a "union establishment," that the respondents con-tended they were unable to pay the Los Angeles wage scale provided4At no time during any of the subsequent negotiations did the respondents raise anyquestion as to the majority designations claimed by the Unions,the appropriateness of theunits claimed by the respective Unions, or as to whether the Unions sought to representthe employees in the units jointly.$A similar provision in a closed-shop contract with the International TypographicalUnion, herein called Typographical,under which the respondents had operated for severalyears,had been waived year after year by Typographical.U Several of the employees in the respondents'pressroom and bindery had had no ex-perience in any plant other than that of the respondents,and were capable of performingonly a limited number of operations.The Los Angeles wage scale requested by the Unionswas higher than"that which the respondents had been payingThus,presumably, thesituation which actually confronted the respondents and the Unions at the outset of theirnegotiations was one which required either acceptance by the respondentsin totoof thedetailed demands of the Unions,or patient and careful adaptation of those demands tothe conditions and the experience of the employees prevailing in the bindery and the press-room of the respondents. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor by the proposed agreements but came to an understanding withthe Unions on wage increases for certain classes of employees, andthat the respondents stated their disapproval of some of the overtimeand double-time provisions.10 In effect, the union representativestestifiedwith respect to these meetings that Holdsworth stated thathe did not desire to deal with the Unions and that the re-spondents refused to discuss the proposals of the Unions.How-ever, the union representatives admitted that the closed-shop pro-visions of the contract were discussed and that the respondentsobjected thereto.Balsz conceded that wage rates were also discussed,and that the Unions, in response to the respondent's objections tothe "Los Angeles scale" embodied in the proposed agreements, statedthat they might reduce their demands.Further, Balsz, in explainingthe addition of two paragraphs to a modification of the proposedcontract prepared by the Pressmen on November 27, as describedbelow, admitted that the substance of these two paragraphs had beendiscussed with the respondents at an earlier meeting.Finally, atthe meeting of November 24, the Unions submitted in writing de-tailedmodifications of their original proposals, and at the conclu-sion of this meeting they arranged a further conference, as theyhad at each of the previous meetings. In his, Intermediate Reportthe Trial Examiner, upon the admissions of the union representa-tives,upon the conduct of said representatives in arranging formeeting after meeting and submitting modified proposals on Novem-ber 24, and upon Jackson's demeanor as a witness, credited Jackson'stestimony.From the foregoing, and upon the entire record, we aresatisfied and find, as did the Trial Examiner, that the proposals ofthe Unions were discussed and considered in good faith by the re-spondents at the meetings between November 14 and 24.11During the course of these negotiations, on November 20, therespondents posted, without prior submission or notification to theUnions, a notice fixing the wages and hours of work of the bindery10For instance,the Unions insisted on double time for Sundays and'holidays.Undertheir respective contracts with the Typographical,ofwhich union both Jackson andHoldsworth had been members for years, the respondents had never paid more than timeand a half for such overtime.Throughout all of the negotiations discussed'herein, therespondents refused to agree to pay more for overtime to the Bookbinders and the Press-men for Sundays and holidays than they were accustomed to paying the employees in thecomposing room.Furthermore,the Unions insisted that all work on Saturday afternoonbe paid for as overtime, while the respondents,who were planning to operate on a 40-hourweek, wanted to stagger the five 8-hour days worked by each employee in such a way asto be able to work on Saturday afternoon without paying overtime.11Due consideration has been given both to the bearing of subsequent events discussedbelow on the question of the good faith of the respondents,and to the bearing of thealleged anti-union attitudes and remarks attributed to the respondents, discussed in thelast section of these findings. SAM M. JACKSON ET AL.201and pressroom employees, here concerned?-Under the terms ofthis notice the working hours of these and other _ employees werereduced from 42 to 40 hours per week, and the wages of nearly all ofthe pressroom and bindery employees were raised 13At the beginning of the meeting on November 20, within 2 hours ofthe posting of the notice, the union representatives questioned therespondents' procedure in posting the notice and were given a copythereof at their request.As found above, at this meeting and at thesubsequent meeting of November 24, the parties continued their dis-cussion of the Unions' proposed agreements and supplements thereto,and, as set forth below, on November 28 the respondents offered toenter into a signed contract with the Unions embodying the terms ofthe notice.At the hearing Jackson explained that the notice was,posted following a discussion with Holdsworth, in which it was decidedto reduce the working hours Qf all plant employees from 42 to 40because, among other reasons, the 42-hour working week which hadrecently been put into effect in compliance with the Fair Labor Stand-ards Act was not adapted to the respondent's plan of operation,14 andthat the Unions were not notified previous to the posting because theterms of the notice regarding hours of work were not limited in appli-12 The full text of the notice is as follows :NOTICEBeginningMonday,November 20, 1939 all employeesof the Western PrintingCompany willwork40 hours per week.In the pressroom and binderythe following wages will be paid :Pressmen---------------------------------------------$1.00.Apprentice pressmen------------------------------------.85Cylinder feeders----------------------------------------.75Platen feeders(1st 6 mo.) ------------------------------.30Platen feeders(2nd 6 mo.)------------------------------.40Stock cutter-------------------------------------------.75Folder operator----------------------------------------.75Apprentice bindery women------------------------------.373AExperienced bindery women(3 yrs. or more) --------------.50per hour.per hour.per hour.per hour.per hour.per hour.per hour.per hour.per hour.All time worked over 8 hours per day or more than 40 hours per week will be paidfor at price and one half.This rate of pay need not affect the rate of anyone receiving more per hour thanthe above amount.WESTERN PRINTINGCOMPANY,By JACKSON.=It appearsthat the Unionsand the respondents had previously reached an agreementupon the wagesto be paid to certain of the bindery and pressroom employees.'AMore specifically in this connection,the record showsthe following :The respondentsoperatetheir plant 48 hours per week, divided into six 8-hour workingdays.Shortlybefore the respondents entered into negotiationswith the Unions, they wererequired,under the terms of the Fair Labor StandardsAct, toreduce theweekly working hours of allemployeesfrom 44 to 42, witha maximum of 8 working hours per day. In orderto utilizethe 2 hours remaining after employees worked 5 8-hour days,the respondentshad theiremployeesworka split shift of but 2 hours on one dayeach week.This provedunsatis-factory, and therefore it was decided to eliminatethe 2-hour splitshift and put all plantemployees on a 40-hour work week. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDcation to the bindery and pressroom employees, but applied to allplant employees.From the foregoing, and upon the entire record, we are satisfied, aswas the Trial Examiner, that the respondents' action in posting thenotice of November 20 was not intended to, and did not have the effectof, discouraging collective bargaining or membership in the Unions.While a unilateral determination of terms of employment with re-spect to which a statutory representative is attempting to bargainnormally evidences bad faith'15 lender all the circumstances of this case,including the fact that immediately after the posting of the Noticethe respondents continued to discuss and consider the proposals ofthe Unions, we do not find that the respondents' action in issuing thenotice without prior consultation constituted a refusal to bargain ingood faith.162.The breakdown in negotiations ; the events of November 27By the close of the meeting of Friday, November 24, the respond-ents and the Unions were still in disagreement on a number of mat-ters, including the closed-shop and double-time provisions.A furtherconference was set for 2:30 on the afternoon of Monday, November27.However,at a meetingof the Unions on the evening of November24, a strike vote was taken and carried.Although the record is notclear as to the exact wording of the question voted upon,17 it appearsthat the vote authorized the officials of the Unions to call a strike, ifthey considered it necessary to do so.On the morning of Monday, November 27, Balsz, Hall, and Simondscame to the respondents' plant shortly before 7: 30, the time at whichthe employees customarily reported to work. In effect, they toldthe pressroom and bindery employees as they came to work to remainoutside the plant pending an attempt to negotiate further with the11 See,e.g.,Matter ofWhittier Mills Co., etcandTextile Workers Organizing Committee,15 N. L R. B.,457, enf'dNational Labor Relations Board v. WhittierMillsCo , 111 F(2d) 474(C C A. 5);Matter of Wilson and CompanyandUnited Packinghouse Worl ers,L I U, 51 P.W. 0 C of C 10, 19 N. L. R B 990,enf'dWilsonitCo vi NationalLabor Relations Board,115 F. (2d) 759(C. C. A 8) ;Matter of Chicago Apparatus Com-panyandFederation of Architects,Engineers,Chemists and Technicians, Local 107,12 N. LR. B. 1002, enf'dNational Labor Relations Board v. Chicago Apparatus Co.,116 F.(2d) 753(C.C.A7) ;Matter of John J. Ovghton,et al.andTextileWorkersOrganizing Committee(C I0.), 20 N.L.R. B 301, enf'd modWindsor Mfg Co vNational Labor Relations Board,118 F (2d) 494(C C A 3),Matter of Inland Lime andStone Company and Local No 377 of the International Union of Mine,Mill and SmelterWorkers(C. I.0.), 24 N L R B 758, enf'd F (2d)(C. C. A 7).Matter of George P.PillingitSonCo.andDental,Surgical and Allied Workers Local Industrial Union No 119,4affiliatedwith the C.1.0., 16 N. L. R. B. 650, enf'dNational Labor Relations Board v.Pilling & Son Co.,119 F. (2d) 32(C. C. A. 3).16 Cf.Matter of Westchester Newspapers,Inc., et al.andWestchester Newspaper Guild,etc, 26 N. L.R B. 630.111 Simonds testified that he was unable to find union records of what transpired at thatmeeting or at any other of the several union meetings material herein. SAM M. JACKSON ET AL.203respondents.Although not specifically stated in the record, it isnevertheless clear that the pressroom and bindery employees agreednot to go to work until notified to do so by the union representatives,and we so find.Jackson arrived at the plant shortly after 7: 30 a. in., at which timethe union representatives informed him, in substance, that they wishedto conclude the negotiations and obtain signed agreements.After adiscussion with the union representatives, Jackson went into the plantand talked with Holdsworth, who had arrived at the plant in the mean-time.After a discussion with Holdsworth, Jackson rejoined the unionrepresentatives, who were waiting outside 18Jackson told the unionrepresentatives that the respondents were willing to sign agreementswith the Unions, but not in the form in which they had been submitted.The testimony of Jackson and the union representatives is at vari-ance as to the modifications which Jackson said would make the agree-ments acceptable to the respondents.Jackson testified that when hewas asked what changes the respondent desired in the proposed agree-ments, he replied that they had already discussed the changes therespondents desired at their past meetings.Jackson added that hespecifically discussed with the union representatives at that time thequestion of double time for Sundays and holidays, which he said therespondents could not agree to, and that he also mentioned a desiredchange in a provision concerning the number of pressmen to be em-ployed for a particular operation.According to Jackson, at theconclusion of the discussion, it was agreed that the union representa-tives would attempt to revise the proposed agreements so as to makethem acceptable to the respondents, and would present the agreementsto the respondents again in the afternoon.The union representatives testified that after Jackson returned fromhis conversation with Holdsworth, Jackson stated 'that certain specificchanges would make the Pressmen's agreement acceptable to the re-spondents; that as Jackson stated the desired changes in the Pressmen'sagreement Balsz wrote the changes in pencil on the margin of a copyof the proposed Pressmen's agreement; and that Jackson had nochanges to suggest in the Bookbinder's agreement.There was intro-duced into evidence a document entitled "Supplement to Wage Agree-ment, Pressmen and Assistants' Union No. 78," which was identified asthe copy of the Pressmen's proposals of November 24, upon which Balszwrote Jackson's suggested changes on the morning of November 27.This document bears certain penciled notations which Balsz testifiedwere in his handwriting and were the changes suggested by Jacksonon November 27.These penciled notations, with one exception, con-stitute simply the words "day work"- placed after the wage rate forIsNo suggestion was made by the union representatives that they go inside to talk withHoldsworth also. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach of several classes of work.The one exception is a notation inpencil for the wage rate to be paid an assistant on the horizontal press.We do not credit the testimony of the union representatives concerningthe proposed changes mentioned above.We do not believe that Jack-son would omit any mention of the provisions in the proposed agree-ments, such as those providing for a closed shop and double time forSundays and holidays, to which the respondents had been objectingsince November 14. It is equally incredible that the respondents wouldhave sought changes which were in fact adverse to their own interest 19For the foregoing reasons we are convinced, as was the Trial Ex-aminer, that Jackson's version of the above incident is true, and wefind that Jackson indicated to the union representatives that if theyrevised their proposed agreements to meet the major objections whichthe respondents had expressed in previous meetings, the respondentswould consider and probably sign such revised agreements.The union representatives further testified that before leaving tomake the changes proposed by Jackson, Hall suggested that the em-ployees go to work, but that Jackson replied, "No, they are out now ;let them stay out until the thing is settled."Jackson denied that anysuch request and refusal occurred.Since Jackson's version of theevents of November 27 is more credible than that of the union repre-sentatives, we credit Jackson's denial, as did the Trial Examiner.Shortly after 1 o'clock, the union representatives returned to therespondents' plant with their revised agreements.The revisions inthe Pressmen's agreement consisted of the penciled notations, abovediscussed, and two additional paragraphs, which, while not suggestedby Jackson on' that morning, had been discussed with the respondentsat one of the earlier meetings, according to Balsz.On its face itappears that the Pressmen's supplement modified the original agree-ment, presented to the respondents on November 13, only by makingspecific changes in the scale-card provisions attached to the printedclosed-shop agreement.Indeed, the first paragraph of the revisedproposal read as follows :The following schedule of wages, and changes in working con-ditions, to be submitted for similar positions as given in theattached scale card.All other wage standards and working con-ditions to be and remain unchanged.The document presented on behalf of the Bookbinders was merely aretyped copy of the supplement presented to the respondents on Novem-ber 24.It also was merely an amendment in certain specific respects'B It is clear that the limitation,"day work," following the respective wage rates mightserve as a basis for union demands that the respondents pay higher rates for night work,since no rates for work other than "day work" were specified. SAM M. JACKSON ET AL.205to the wage scales attached to the basic closed-shop agreement, and itsfirst clause was identical with that quoted above.Thus, from themodified proposals of November 27 themselves, it would appear thatthe Unions did not depart from the closed-shop provisions first pre-sented on November 13.While the union representatives stated at thehearing that they had waived these provisions in the discussions priorto November 27, they did not specify when or in what manner or formsuch provisions had been waived.Moreover, the closed-shop pro-visions admittedly continued to be a focal point of discussion for weeksafter November 27.Under these circumstances, we do not, nor did theTrial Examiner, credit the testimony of the union representatives thatthe closed-shop provisions had been waived prior to November 27, andthat on that day the Unions desired only the limited demands containedin the respective one-page typed supplements.Furthermore, the sup-plements, as submitted on the afternoon of November 27, continued toprovide for double time for Sundays and holidays, a provision whichthe respondents had never accepted and which Jackson had advised theunion representatives on that morning that the respondents would notaccept.The union representatives testified, in effect, that when they pre-sented the supplemental agreements to Holdsworth and Jacksonshortly after 1 o'clock on the afternoon of November 27, Holdsworthlooked at the supplements and stated that he could not agree to them.As stated above, Holdsworth was under the care of a physician at thetime of the hearing, and did not testify. Jackson testified that hewas not present when the agreements were returned, but that later inthe day Holdsworth told him of the meeting and stated that the agree-ments as presented by the Unions were not satisfactory and did notcontain the changes which the respondents had requested.Balsztestified that at the time the union representatives returned with theagreements they told Holdsworth that "if this was acceptable that themen were ready-that the employees were ready to go back,to work."From the foregoing, we are convinced that Holdsworth refused tosign the proposed agreements submitted by the Unions because therespondents could not agree to certain provisions therein, and that theemployees continued to strike because of this refusal.We find that the respondents did not lock out its employees onNovember 27, but that they went on strike.We further find that therespondents did not refuse to bargain collectively on or before Novem-ber 27, and that the strike which started on November 27 was notcaused by any unfair labor practices of the respondents, but ratherby the lawful refusal of the respondents to accede to the Unions'demands. 206DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Further negotiations after November 27On November 27, after the events set forth above, the Unions filedcharges with the Regional Director alleging that the respondents hadrefused to bargain collectively with the Unions.During the after-noon, the respondents inserted advertisements in Los Angeles news-papers seeking employees.The advertisements stated that strikeconditions prevailed and offered the wage rates posted on November20.On November 28, the respondents began to hire new employees.Under date of November 28, 1939, the respondents sent to the Unionsa joint 1-year written contract incorporating the wages and workingconditions as set forth in the respondents' notice of November 20.So far as appears from the record, the Unions never replied to thisproposal of the respondents.On or about December 1, at the invitation of the Regional Office ofthe Board, the respondents and the Unions met at the Board's LosAngeles office.The Unions were represented by Simonds and Hall,and the respondents by Holdsworth, Jackson, and their attorney,Harold Richardson 2eAt the meeting, the Regional Director askedthe parties if they could not "get together," and what their demandswere.Richardson stated that the respondents had no demands andrequested that the Unions present their demands.Hall and Simondsthen laid upon the Regional Director's desk the closed-shop agree-inents and the scale cards which had been presented to the respond-ents at the outset of the negotiations on November 13.The RegionalDirector indicated that that was "a starting point," and asked if theparties could "bargain from there."Richardson then said that therespondents would submit 'a counterproposal in writing and mail iton that night or on the next day.On the evening of December 1, Holdsworth, Jackson, and Richard-son met and discussed the respective agreements and scale cards.Pur-suant to the decisions reached by the respondents in this conference,two letters were drawn up by Richardson and signed by Holdsworth.One was sent to the Bookbinders and the other to the Pressmen.Theletters, dated December 1, 1939, were similar in nature.In these letters, the respondents set forth item by item a substantialportion of the provisions of the respective scale cards and statedthat they were acceptable to the respondents.Wage scales in linewith those posted on November 20 were offered. In each letter, therespondents stated that they would not accede to the closed-shopdemands of the Unions that the respondents employ only members of20Richardson was retained by the respondents to negotiate for them either on orshortly after November 27, and represented the respondents in the negotiations whichfollowed SAM M. JACKSON ET AL.207the respective Unions and send out work only to union establishments.The next to the last paragraph in each letter was identical and readas follows:Your attention is directed to the recent strike which was calledby your organization in our plant.We feel that the strike comingas it did during negotiations which were then pending was un-called for.We are accordingly requesting that you immediatelyrescind the order calling such strike.Following the receipt of the above letters, meetings were held be-t%veen the respondents and the Unions, during which both parties madeconcessions.By December 11, the respondents and the Unions hadagreed upon all matters except the closed-shop provisions and thereinstatement of the strikers.On December 12, the Unions submitteda substitute proposal for the closed-shop provisions of their agree-ments.This proposal'21 which was admittedly submitted by theUnions in an endeavor to meet the respondents' objections to theclosed-shop provisions, contained among other things the followingtwo paragraphs :All employees who failed to go to work at the Western PrintingCompany pressroom on November 20th, 1939,22 to be reinstatedwithout prejudice, and at the rate of wages agreed to in thisagreement.Should a vacancy occur in the pressroom, due to the discharge,resignation, or for other cause, of any of the re-instated employees,,the vacancy shall be filled by a member of this union and whenother help is needed, preference shall be given to members in goodstanding in the union.On December 13, the respondents wrote similar letters to the Unionsrecapitulating prior negotiations.These letters stated that therespondents had granted certain wage increases asked by the Unions,and that the Unions had receded from their demand for double timefor works on Sundays and holidays, and agreed that such overtimeshould follow the scale in the contract with the Typographical as itmight vary from time to time, and which at the time of the negotia-tions provided for time and one-half. In both letters, the respond-ents again insisted that they could not accept the closed-shop de-mands, and that, the substitute proposal of December 12 still incor-porated the closed-shop principle and accordingly was not acceptable=While the proposal in evidence pertains only to the Pressmen, the respondents'letterof December 13 to the Bookbinders refers to such a proposal on December 12.We inferand find that the Bookbinders made a parallel proposal at the time.= This is apparently an inadvertent error.As noted above,the strike began onNovember 27. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDto the respondents.23The next to the last paragraph in each of theDecember 13 letters read as follows :It is also our desire that the strike order which was made onNovember 20, 1939, be rescinded to the end that all of yourmembers who desire to do so may avail themselves of the benefitsobtained by our negotiations to date.,On December 20, 1939, following further conferences concerningthe reinstatement of employees, the respondents wrote a letter tothe Unions stating the position of the respondents concerning suchreinstatements.The contents of this letter were as follows :In our last conference you inquired concerning the policy ofWestern Printing Company toward striking employees in theevent that the strike order be rescinded.You are advised thatthe attitude of Western Printing Company with reference to thestrike in the first instance is that it was uncalled for.The onlyassignedreasonfor the strike was the refusal to negotiate on thepart of Western Printing Company.The Company disputesthe fact that they have ever been unwilling to negotiate, andtheirwillingness in this respect we feel has been evidencedthroughout the entire period, both before and after the strikeorder.With reference to employees returning, we do not feel thatall of the employees will desire to return, and in this connectionsuggest that all who desire to do so immediately file applicationfor reinstatement.This will give the Company and yourselvesan opportunity to take up the case of each individual desiring toreturn.I desire to assure you in this connection that no strik-ing employee will be refused the employment for the reason thathe has participated in eithera unionorganization or the strikeitself.There will be, however, at least one instance in whichreemployment will be refused for otherreasons.24With reference to the continued employment of present em-ployees replacing strikers, the Company will ofcoursedismissat least some of them, but the Company will nevertheless reservethe right to continue all or any of them in its employ. I regretexceedingly that your request that they all be dismissed cannot21 In addition to the increased cost involved in sending their work only to union estab-lishments,which had been pointed out during the negotiations prior to November 27,Jackson testified that a further reason for the respondents'reluctance to enter into aclosed-shop agreement was that they felt the pressmen and the bindery workers were toolittle organized in and around Los Angeles to provide a satisfactory supply of skilled labor.u It appears that this refers to James C. Jennings,former'pressroom foreman.Hiscase is discussed below. SAM M.JACKSON ET AL.209be granted. Such action on the Company's part would be tanta-mount to agreeing to the closed shop principle, which is impos-sible as we have previously advised you. Such action wouldalso amount to discrimination between union and non-unionworkersagainstwhich discrimination theCompany haspreviously pledged itself.Trusting that the foregoing statements will meet with youragreement, if not with your approval, I amMost sincerely yours,[S]HAROLD RICHARDSON.According to Richardson, on about December 20 he was informedby the Unions that the employees would return to work if the re-spondents signed closed-shop agreements with new locals of the Inter-national Pressmen and Bookbinders, respectively, which would restricttheir membership to workers in Whittier.Richardson testified fur-ther that after consulting with the respondents, he informed theUnions that that proposal was unsatisfactory, and that thereafter hewas informed that the Unions met again and voted not to return towork in view of the respondents' rejection of their proposal.Theunion representatives and members, although testifying that at aboutthis time the Unions voted to return to work and subsequently reversedthat vote, gave a somewhat different but confused account as to thenature of these votes.Upon the entire record, we credit Richardson'stestimony in this regard, as did the Trial Examiner.On December 26, the respondents reinstated three of the strikersupon their individual applications.25On January 4, Balsz telephoned Richardson and asked that therespondents meet with vice-presidents of the international unionswith which the local unions here concerned are affiliated.Richard-son arranged the meeting, which was held in his office in Whittier,on January 5 at 2: 00 p. m. The respondents were represented byJackson and Richardson.The Unions were represented by Balsz andtheir respective international vice-presidents, Robert L. Ennis forthe Bookbinders, and Harry Listman for the Pressmen.The under-standing reached at that meeting was set forth in a letter dated Feb-ruary 7, 1940, from the Bookbinders' vice-president, Ennis, to theRegional Office of the Board in Los Angeles.This letter substantiatesin all material respects the testimony of the respondents' witnessesas to what occurred at the meeting on January 5.We find that thez According to undisputed evidence adduced by the respondents,the threeemployeesinformed the respondentsthat theyhad consulted officialsof the State Labor Departmentand agents of the Board and had been informedthat such reinstatement was permissible.There is no evidencethat therespondents were seeking to break thestrike bysolicitingthe individual employees to return to work. 210DECISIONS OF NATIONAL' LABOR RELATIONS BOARDportidns of the letter set forth below, which apply to the meeting ofJanuary 5, reflect what actually took place at this meeting.After consideration of the letter as of January 4,26 1940, atthis meeting, it was agreed by all concerned that this matter wouldbe reopened for consideration and, if possible, adjustment of themain point that seemingly was an obstacle, being the closed shopclause ofa previous agreement.After considerable discussion by all concerned it was agreedthat the closed shop clause would be set aside for the present andthat the strikers would file their applications to return to workwitha generalunderstanding that one member of the PrintingPressmen would not be acceptable, a Mr. Jennings, by the firm.It was stated at this. meeting by the Pressmen that Mr. Jenningshad no desire to return to this firm as an employee and this phasewas eliminated.The agreement reached by all concerned at this meeting was asfollows :1.That all the employees now on strike would file their appli-cations at once for their positions with this firm.2.That they, the employees, would be placed back in theirpositions as the work warranted same.3.That the matter of the strike breakers now in the employof this Company, be left in the hands of the firm with the assur-ance from Mr. Richardson and Mr. Jackson that if we wouldagreeto this action and show a little faith the strike breakerswould be eliminated in the near future and the strikers reinstated.According to Ennis' letter, the strikers met on January 6, andvoted to approve Ennis' report of the conference of January 5, and"to report back for work and file their applications for their positions."On January 8 or shortly thereafter, all of the striking employees,except James C. Jennings, the former pressroom foreman, filed writtenindividual applications for reinstatement 27On January 12 the respondents wrote to the Unions jointly, ac-knowledging receipt of applications from "all strikingemployees"except Jennings, and stating that each applicant would be consideredand notifiedas soonas there was an available opening for employ-ment.The letter of January 12 contained the following twoparagraphs:2cThe said letter of January 4, was a letter from Richardson confirming the arrange.ments for the meeting,recapitulating some of the negotiations,and asserting that therespondents were still unwilling to accept the closed-shop provisions.27The names of the employees filing the written applications for reinstatement are setforth in footnote 2.See also footnote 3. SAM M. JACKSON ETAL.211We regret that at this time there are no such openings due tothe fact that upon being notified by your representatives thatthe employees had voted not to return to work in response toour request of December 20, 1939, and previous requests, the com-pany was compelled to and did replace the striking employeeswith new employees.We trust that in the immediate future we will be able to replaceas many of the striking employees as possible.Five days later, on January 17, the respondents wrote similarletters to the Unions with reference to the applications for reemploy-ment.Each letter explained that certain persons had been placedon the "extra list," and reasons were given why certain individualscould not at that time be reemployed.The letter to the Pressmenspecifically requested that Hansen and Rice be instructed "to reporttoMr. Jackson at their earliest opportunity."The letter to theBookbinders asked that Millie Furry and Helen Weadon (Easter-ling) "report to Mr. Jackson at their earliest opportunity so that.arrangements can be made to employ them when work is available."None of these four employees ever reported to the respondents as re-quested in the letters of January 17. The union representativestestified in effect that they never instructed the four employees toreport and that the Unions' position at that time was that unless allemployees for whom there was work were taken back to work, dis-placing strikebreakers if necessary, none would return.Followingthe receipt of the respondents' letters of January 17, further con-ferences were held between the respondents and the Unions, in whichthe Unions took the above position.After these conferences, therespondents again wrote similar letters, dated January 25, to theUnions, setting forth the respondents' position with regard to theavailability of employment for certain employees.The gist of therespondent's postion on the entire question of reemployment is setforth in the identical first paragraph of each letter.This para-graph reads in part as follows:Supplementing my last letter to you of January 17, 1940, it ismy understanding that the striking employees of both the press-room and bindery in Western Printing Company have unani-mously decided that they will not return to work except undercircumstances which will admit the re-employment of the entiregroup of strikers (excepting James Jennings and his son). Ifthat is their decision, the company will have to abide by it,of course, but as we explained to you in our letter of January17, 1940, and in our conference at your office January 24, 1940,it is impossible, due to lack of work and 'the lack of jobs to re-employ all of these employees. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondents', letters of January 25 terminated the relationsbetween the respondents and - the Unions.None of the strikingemployees thereafter filed applications for employment.From the foregoing, and upon the entire record, we are satisfiedand find that the respondents did not refuse to bargain collectively,within the meaning of the Act, subsequent to November 27, 1939.We have found above that the respondents likewise did not refuse tobargain collectively on or prior to this date. In view of the fore-going it is unnecessary to make any determination as to the appro-priate bargaining unit or units or as to representation by the Unionsof a majority in the appropriate unit or units.B. The alleged refusals to reinstate employeesThe complaint alleges that the respondents discriminated in re-gard to the hire and tenure of employment of the 16 employeesnamed above.28James C. Jenningswas employed by the respondents in 1929 as a,pressman.Some 3 or 4 months later he was given the position offoreman of the pressroom, in which he remained until November 27,1939, when he went on strike under the circumstances set forth above.Jennings was active in organizing the respondents' employees in theUnions; as noted above, the Unions held their organization meetingsat his home in Whittier.On November 29, 1939, two days after the strike had begun, Jen-nings' position was filled by one Gutwein, who has continued in therespondents' employ.Thereafter, in the negotiations held in De-cember, during which the reinstatement of the strikers was discussed,the respondents took the position that they would not consider thereinstatement of Jennings and advanced Jennings' drunkenness asthe reason therefor.In this connection, it was shown at the hearingthat for a number of years preceding the strike of November 27Jennings, "a very high-class pressman . . . when he was sober," hadbecome so drunk upon various occasions that he was unable to cometo work for several days.As set forth above, on or before January 5,1940, the Pressmen withdrew their demand that Jennings be rein-stated.Jennings did not apply for reinstatement thereafter.Jennings' leadership in organizing the respondents' employees andthe fact that the respondents had not considered his drunkennessa sufficient handicap to warrant his discharge during the years priorto the strike raise doubt as to whether drunkenness was the truereason for the respondents' refusal to reinstate him.However, asnoted above, Jennings' position was filled by Gutwein immediately21See footnotes 2 and 8. SAM M. JACKSON ET AL.213after the start of the strike, which was neither caused nor prolongedby any unfair labor" practice.There is no showing that Gutweinwas less efficient than Jennings as a workman or that Gutwein hadany characteristic detrimental to his efficiency such as Jennings'periodical drunkenness.Under the circumstances we agree with theTrial Examiner that the weight of the evidence in the record as awhole is not sufficient to sustain the allegations that Jennings wasrefused reinstatement because of his union membership and activity.29The remaining strikers.As found above, on January 5, 1940, itwas agreed between the Unions and the respondents that the strikers,excepting James C. Jennings, would file applications for reinstate-ment, that the strikers would be reinstated "as the work warrantedsame," and that "the matter of the strike breakers . . . be left inthe hands of the firm with the assurance . . . that the strike breakerswould be eliminated in the near future and the strikers reinstated."On or shortly after January 8 the 15 striking employees filed theirapplications, and were advised by the respondents that there were nopositions available since the strikers had been replaced by new em-ployees, but that the applicants would be considered and notifiedwhen positions became available.At this time the respondents hadin their employ 19 persons, exclusive of the 3 strikers who returned towork in December,S° who had been hired during the strike to fillpositions vacated by strikers.Thereafter, in their letters of Janu-ary 17, the respondents informed the Unions that they had placed 6of the striking employees on the "extra list" ; 31 advanced certainreasons why 4 striking employees could not be reemployed at thattime; 32 and requested of the Unions that Hansen and Rice "report.toMr. Jackson at their earliest opportunity" and that Furry andHelen Weadon (Easterling) "report to Mr. Jackson at their earliestopportunity so that arrangements can be made to employ them whenwork is available." 33This statement was unsatisfactory to theUnions, who thereupon advised the respondents that none of the^ In connection with the respondents'refusal to consider the reinstatement of Jenningsand the reasons advanced for the refusal to reinstate Weadon and Youngquist, discussedbelow, we have considered the testimony of Baker, a striking employee, to the effect thatduring a conversation with Jackson in about July 1940 Jackson said that Jennings "soldout himself, he sold out the plant,and he sold us out, God bless his heart" and that, bystriking,the employees"certainly did him a favor"in that "he got rid of three men(Jennings,Youngquist,and Weadon)he had been wanting to get rid of and he didn'thave any reason to get rid of them before." Jackson denied that he made such state-ments during the conversation.We are satisfied from Jackson's version of this conversa-tion and from the character of Baker's entire testimony that Jackson did not make thesestatements.so See footnote 25,supra.31Glen Armstrong,Neva Palmer,Ethel Kelly, Clara Salm, Grace Laverne Baker, andMary JonesPfirrman82Vincent Youngquist,Claude Weadon,William G. Harris, and Jack 'K Smith._UThe two remaining striking employees were James C. Jennings,whose case is dis-cussed above,and his son,James R.Jennings,who did not desire reinstatement.451269-42-vol. 34-'-15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDIstriking employees would return to work unless the respondentswould reinstate all the strikers except James C.' Jennings and JamesR. Jennings to available positions, displacing employees hired sincethe strike began if necessary.As appears in their letters of Janu-ary 25' to the Unions, the respondents refused to accede to theirdemand.None of the striking employees thereafter applied foremployment.The Unions contend that the reasons advanced by the respondentson January 17 for refusing to reinstate certain of the strikers, viz,Youngquist, Weadon, Harris, and Smith, show that the respondentswere determined not to 'reinstate the striking employees because oftheir union activity.The respondents asserted thatYowngquist,whowas employed as a cutter in the bindery prior to the strike, was "notequipped for any other employment in the bindery other than thatof cutter," and that "the Company has not now sufficient work toemploy a journeyman cutter and for the time being at least the cut-ting will be done by an apprentice."While Youngquist testifiedspecifically that he had performed various types of bindery workother than cutting, the respondent Jackson testified that to his knowl-edge Youngquist had not performed such other work.Weadon, whowas Youngquist's foreman and who also was a striker, was called asa witness by the Board, but did not testify as to Youngquist's abilitytoperform bindery operations other than cutting.ConcerningWeadon,who was foreman of the bindery prior to the strike, the re-spondents stated that his position no longer existed.Following thestrike, Jackson added the foremanship of the bindery to his otherduties as foreman of the composing room and superintendent of theplant.Jackson had acted as foreman of the bindery some yearsbeforeWeadon had been employed. The respondents also statedthat one of the three strikers who had returned to work in Decem-ber, as set forth above, was satisfactorily performing the work onthe folder which Weadon had done in addition to his work as fore-man of the bindery.No evidence to the contrary appears in therecord.As regardsHarrisandSmith,the respondents stated : "thesemen are both feeders, and in accordance with the policy adopted bythe Company and heretofore discussed, the Company will no longeremploy feeders; journeymen pressmen will be used hereafter in allcases."The Unions contended that Harris and Smith were qualifiedas journeymen pressmen.Although there is evidence that prior tothe strike Harris and Smith had performed some operations ordi-narily performed by pressmen, the record also shows that a consider-able portion of their work consisted of feeding presses and thatneither of these persons was considered or classified as a qualifiedpressman by the respondents. Indeed, Harris described himselfas a feeder in his application for membership in the Pressmen. SAM M. JACKSON ETAL.215Upon the entire record, including the fact that all positions avail-able at the time the strikers applied for reinstatement were filled,the fact that the strike was neither caused nor prolonged by anyunfair labor practices,34 and the fact that the respondents demon-strated their willingness to employ several of the strikers when vacan-cies occurred, we are satisfied and find, as did the Trial Examiner,'that the respondents did not refuse to reinstate any of the strikingemployees because of their union membership or activity.C. Alleged interference, restraint and coercionAt the hearing, witnesses for the Board gave testimony concerningstatements allegedly made to them by two of the respondents, Jack-son and Lewis. For instance, Armstrong testified in effect that onenight in the pressroom, about November 16, Jackson showed him aslip of paper with wage rates on it which they had decided to payand told him that they could not have Los Angeles dictating to them;that they would have to close up the shop if they had to pay more;and that he did not object to union membership but thought a Whit-tier local would be better.According to Jackson's version of theconversation, Armstrong came to him and asked him if he did notthink a local of their own in Whittier would be better, and that hetoldArmstrong in substance that he was not doing Armstrong'sthinking for him.Jennings, the pressroom foreman, testified in ef-fect that he and Jackson had frequently talked about unions, that inOctober 1938, Jackson had shown him a newspaper photograph ofJohn L. Lewis in a C. I. O. office with a sign on the wall reading, "Payunion dues here," and had said, "There is the reason for your unions.All they want is your money.They are just a bunch of racketeers."Among other things, Jennings also testified that 2 or 3 days afterNovember 14, Jackson came ,to him one morning and told him thatthe union representatives were coming out to the plant, and that hewanted Jennings to meet the representatives "and tell them that theyweren't needed out there, that we could settle our own differencesback there and to tell them to go back to Los Angeles." Jenningsfurther testified that about November 14 or 15 after the union or-ganizers left the plant, Jackson pointed to an employee namedYoungquist and said, "I always thought that fellow was a Communist.He is responsible for this whole thing.Now I know he is a Com-munist."In addition, Jennings testified that on November 18 Jack-son suggested in effect that four of the employees keep their union11 CfN L R. B. v. Mackay Radio & Telegraph Company,304 U S, 33, rev'g 92 F.(2d) 761 _(C. C. A. 9), and enf'gMatter of Mackay Radio & Telegraph CompanyandAmerican Radio Telegraphast'aAssociation,SatFrancisco Local No.3, 1 N L. R. B, 201. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards and that they let the, rest of the pressroom and the binderyalone.Jackson specifically denied all of the foregoing testimony ofJennings with the exception of the October 1938 conversationrelativeto John L. Lewis, about which he did not testify. Jacksonalso spe-cifically denied having discussed union activities with Jennings afterhe had been contacted by the union organizers on November 13, 1939.Before that time Jackson and Jennings admittedly had been onfriendly terms.One Board witness, Vincent Youngquist, testified that about No-vember 23or 24MissLewis, one of the respondents,cameto him byhis cutting machine, that she was trembling from head to foot, andthat the following took place :She said : "I suppose you realize when you walk out of here thatyou will lose your home."And I didn't answer her and she says,"You know, it's a terrible thing to lose your job, to be out ofwork."She says, "I just wanted to let you know that I havesome very good contacts in Los Angeles and I would be morethan glad to take your property and handle it for you becauseof your losing it."She said, "Several nightsago Itook a basketof food out to some people that were starving, and some starv-ing children and," she said, "It was a pitiful sight."I told her I had no idea, no intention, of leaving my home andshe stomped off and that was the end of the conversation.Lewis admitted having been friendly with Youngquist for some 10or 12 years, but denied ever having discussed union activities or hisunion membership with Youngquist. She specifically denied the con-versation testified to by Youngquist or anything of a similar nature.Lewis also denied having real estate connections excepting that shehad lived in and sold two homes.The Trial Examiner, who observed the demeanor of the witnesses,credited the denials by Jackson and Lewis of the foregoing and othersimilartestimony by witnesses for the Board, and found that thesaid respondents had not interfered with, restrained, or coerced theiremployees by any of their acts or statements.We concur in the find-ing of the TrialExaminer.85George Morrison, who served as assistant to Jackson in the re-spondents' composing room and who, according to the laws of Typo-5 There is also testimony that the Bookbinders attempted to organize the bindery attheWhittier plant during 1928 and 1929;that the Pressmen attempted to organize thepressroom during June 1936 ; and that Jackson attempted to discourage union organizationin each case.Both organizational attempts took place before the respondents formedtheir co-partnership,and Jackson denied having any memory of such attempts.We haveconsidered the testimony concerning these earlier organizational attempts and agree withthe Trial Examiner that the evidence does not establish the existence of an anti-unionattitude on the part of Jackson prior to the formation of the co-partnership. SAM M. JACKSON ET AL.217graphical, did not have the power to hire and discharge,36 admittedhaving had discussions a few days before November 27 with threeemployees, Youngquist, Rice, and Jennings.We credit, as did theTrialExaminer, the testimony of Morrison concerning these con-versations; the following findings are based largely thereon.Mor-rison was formerly president of the Whittier Typographical Local forseveralyears, and had considerable experience in union affairs beforecoming to work for the respondents some 12 years ago. From hispersonal experience, both at Whittier and elsewhere, he thought thatitwas more desirable to have a Whittier local than to belong to a LosAngeles local.Morrison, an active member of the Typographicallocal inWhittier, was personally interested in the organization ofother of the respondents' employees by printing trade unions.Suchan interest by an active union leader in organizational work takingplace by closely allied unions 37 is not unnatural.In discussing the organizational activities of the Pressmen andBookbinders with Jennings, the foreman of the pressroom, Morrisontold Jennings, among other things, that they should be careful howthey proceeded and that they should do it "in a smart way" through alocal in Whittier.In a discussion of the relative merits of a local inWhittier in contrast to membership in a Los Angeles local, Morrisontold Youngquist, a cutter in the bindery, that he thought it would bebetter for them to have a Whittier local.Youngquist replied that hethought they could get along further with a Los Angeles local "backof them." In a similar conversation with Martin Rice, a pressmanwho worked a few feet from him and with whom he had been friendsfor some time, Morrison told Rice, in effect, that he thought Rice wouldbe foolish to go out on strike.None of the employees with whom these discussions were had cameunder Morrison's supervision, and one of them, Jennings, who hadauthority to hire and discharge employees, clearly rated higher insupervisory authority than Morrison.Morrison denied that he actedin any way at the instructions of the respondents.He has no financialinterest in the business.The fact that foremen with supervisoryauthority traditionally have been active in the printing-trade unionsis clearly borne out by the record in the instantcase.We find, as86 The relevant portion of the General Laws of Typographical reads in part as follows :In union composing rooms the foreman is the only recognized authority.Assistantsmay be designated to direct the work, but only the foreman may employ and discharge.Jackson himself served as foreman of the composing room and Morrison served as hisassistant.87The close relationship existing between Typographical and other printing tradesunions, such as the Pressmen and Bookbinders,is shown by the 8-page agreement amongthese unions and two others controlling "an association for joint ownership of the alliedprinting trades union label." 218DECISIONSOF NATIONAL LABORRELATIONS BOARDdid the Trial Examiner,that upon this record Morrison's statementsdo not reflect coercive conduct by the respondents.D. ConclusionsWe have found above that the respondents did not, as alleged in thecomplaint;(1) refuse to bargain collectively,within themeaning ofthe Act; (2) lock out their employees and subsequently refuse themreinstatement,thereby discouraging membership in the Unions; or(3) otherwise interfere with,restrain,or coerce their employees inthe exercise of the rights guaranteed in Section7 of the Act.Ac-cordingly,the complaint will be dismissed in its entirety.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makesthe following:CONCLUSIONS OF LAW1.The operations of the respondents, Sam M. Jackson,Cecil J.Lewis, and Harry C. Holdsworth,doing business as Western PrintingCompany, a co-partnership,at their Whittier,California,plant, occurin commerce,within the meaning of Section 2(6) of the Act.2. International Brotherhood of Bookbinders,Local No. 63,A. F. L.,and International Printing Pressmen and Assistants'Union of NorthAmerica, Local No. 78, A. F. L., are labor organizations,within themeaning of Section 2 (5) of the Act.3.The respondents have not refused to bargain collectively withInternational Brotherhood of Bookbinders,Local No. 63, A. F. L.,and International Printing Pressmen and Assistants'Union of NorthAmerica, Local No. 78, A. F. L., withinthe meaning of Section 8 (5)of the Act.4.The respondents have not discriminated in regard to hire ortenure of employment or any term or condition of employment,withinthe meaning of Section 8 (3) of the Act.5.The respondents have not interfered with,restrained,or coercedtheir employees in the exercise of the rights guaranteed in Section 7of the Act, within the meaning of Section 8 (1) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the complaintagainst the respondents,Sam M. Jackson,Cecil J.Lewis, and HarryC.Holdsworth,doing business as Western Printing Company, a co-partnership,be, and it hereby is, dismissed. SAM M. JACKSON ET AL.219MR. EDWIN S. STIITH,dissenting :In my opinion the respondents engaged in unfair, labor practices,within the meaning of Section 8 (1), (3), and (5) of the Act.complaint.Conferences for the purpose of collective bargaining were heldbetween the Unions and the respondents between November 14and 24, 1939. In the course of these negotiations on November 20,the respondents posted, without prior submission or notification tothe Unions, a notice fixing the wages and hours of work of the binderyand pressroom employees here concerned.Thus the respondentsought to settle unilaterally a matter "peculiarly a subject forcollective bargaining . . . with respect to which the employees hadappropriately requested collective bargaining." 38As the majorityof the Board recognizes, the Board and the courts have frequentlyheld that such action constitutes a refusal to bargain collectively andan unlawful undermining of the bargaining authority of the statu-tory representative.311In my opinion no reason appears in the in-stant case warranting a departure from these precedents.That cer-tain portions of the notice had application to employees other thanthose, on whose behalf the Unions sought bargaining obviously can-not excuse the respondents from conduct in disregard of their dutiesunder the Act to those employees who had duly selected a bargainingrepresentative.Nor am I convinced, as the majority of the Board appears to hold,that this violation of the Act was cured or obviated by any subse-quent conduct of the respondents.True it is that Unions soughtcollective bargaining after the posting of the notice and the re-spondents met with them.But the natural effect of the respondents'unilateral determination was to impede and frustrate the bargainingprocess.Indeed, that such was the intended and actual effect of theunilateral determination is affirmatively disclosed by Holdsworth'sstatements at the conference of November 20, when the union repre-sentatives learned of the posting of the notice, and at the subsequentconference of November 24, when the union representatives submittedmodifications of their original proposals, that the notice of November20 embodied the only concessions which the respondents would grant.The union representatives testified that Holdsworth so stated, andalthough denied by Jackson, I am satisfied that their testimonyaccurately reflects what occurred because it is consistent with the'IN. L. R. B. vGeorge P. Pilling&SonCo., 119 F. (2d) 32(C. C. A. 3),enf'gMatterofGeorgeP. Pilling &Son Co. andDental, Surgical and Allied WorkersLocalIndustrialUnion No. 119, affiliated with the C. I.0, 16 N. L R B. 650.a"See cases cited in footnote 15. 220DECISIONSOF NATIONAL LABORRELATIONS BOARD ,respondents' conduct in posting the notice and because in my opinionthe record fails to disclose that the respondents retracted,or mani-fested any unwillingness to disavow, their prior unilateral deter-mination.There is further evidence showing that the respondents did notdeal in good faith with the Unions. In particular, L credit Arm-strong's version of his conversation with Jackson on the evening ofNovember 16 to the effect that Jackson showed him a slip of papercontaining increased wage rates similar to those appearing in theNovember 20 notice, stated that he and Holdsworth had decidedto pay the amounts stated thereon and that they would have to closethe plant if they were forced to pay more, further stated that hewould not have a "Los Angeles union" running his business forhim, and advised Armstrong that he objected to the employeesjoining a "Los Angeles union," but that it would "be all right" forthem to organize "a local union in Whittier." In my opinion, Arm-strong's testimony is consistent with Jackson's admitted preferencefor dealing "with fellows who were thoroughly conversant with localconditions" rather than with the "Los Angeles unions" here in-volved; and with' the respondents' action in posting the November20 notice, which, according to Jackson, embodied his and Holdsworth'sdecision as to "what we could pay."Because of this and the incon-sistenciesand contradictions in Jackson's testimony generally, Ido not credit Jackson's version of this incident.For similarreasonsI believe Jennings' testimony that Jackson told him to tell the unionrepresentatives "that they weren't needed out there, that we couldsettle our own differences back there and to tell them to go back toLos Angeles."From the foregoing conduct of the respondents in posting the noticeof November 20 and the above-mentioned statements of Holdsworthand Jackson, I am convinced that the respondents did not discussand negotiate with the Unions respecting their proposals with anopen and fair mind and with a sincere purpose to find a basis ofagreement, as required by the Act .411 I would find that by said actsand statements the respondents refused to bargain collectively andinterfered with, restrained and coerced their employees in the exer-cise of the rights guaranteed in Section 7 of the Act. I would alsofind that the strike which began on November 27 was caused, at least4° SeeGlobe Cotton Millsv.N. L. R. B.103 F.(2d) 91(C. C. A. 5),enf'g as modifiedMatter of Globe Cotton MillsandTextileWorkers OrganizingCommittee, 6 NL R. B.461;N. L R. B. v. Griswold Mfg.Co., 106F. (2d) 713(C. C. A. 3),enf'gMatter of TheGriswold Manufacturing CompanyandAmalgamatedAssociationof Iron, Steel and TinWorkers ofNorthAmerica, Lodge No. 1197,6 N.L. R. B. 298;N. L.It.B.v.HighlandPark Manufacturing Company,110 F. (2d)632(C. C. A. 4),enf'gMatterofHighlandPark Co.andTextileWorkers OrganizingCommittee,12 N. L. R. B. 1238. SAM M.JACKSON ET AL.221in part, by the respondents' unfair labor practices.Although theimmediate cause of the strike was the failure of the Unions and therespondents to agree to terms and conditions of employment, thisfailure must be attributed, at least in part, to the respondents' uni-lateral determination of wage rates and other important - terms ofemployment which were the subject of negotiation. It is plain thatthe normal effect of such unlawful interference would be to disruptbargaining relations.Certainly, there is no showing herein that therespondents sought to, or did, dispel the effects of their unilateraldetermination prior to the strike, nor is it otherwise shown that thestrike would have occurred absent the respondents' unlawful inter-ference with the bargaining process.41Finally, the record discloses that the respondents failed to reinstateupon application 15 of the strikers and forestalled such applicationby Jennings by previously refusing to consider his reinstatement.The respondents, with respect to most, at least, of the strikers, had astheir only reason for refusing them reinstatement upon applicationthe fact that their positions were filled by strikebreakers.Withrespect toa few, if the respondents had some other reason in addition,still a substantial cause of the refusal was unwillingness to displace thestrikebreakers.Consequently; since the strike was caused by unfairlabor practices, the refusal to reinstate the strikers was discriminatory,within themeaningof Section 8 (3) of the Act.42 Since the strikewas causedby unfair labor practices and since the respondents ille-gally discriminated against the striking employees, I would ordertheir reinstatement with back pay in the amount they would normallyhave earned from the date of their applications for reinstatement, orin the case of Jennings, from the date the respondents manifestedtheir refusal to consider his reinstatement, to the date of offer ofreinstatement.41 As stated by the United StateCircuit Court of Appeals for the Second Circuit inN. L. R. B. v.Remington Rand, Inc.,94F (2d) 862, 872 (C. C. A. 2),it rested uponthe tortfeasorto disentanglethe consequences for which it was chargeablefrom thosefrom which it was immune."See alsoN. L.R. B. v. Stackpole Carbon Company,105 F.,(2d) 167, 176 (C. C. A. 3).42 SeeMatter of Manville Jenckes CorporationandWoonsocket Rayon CompanyandIndependent TextileUnionof America,30 N L R B 382 at p 32, andcases thereincited in footnotes 74 and 75.